Case: 15-50822      Document: 00513725077         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 15-50822                               FILED
                                  Summary Calendar                      October 19, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
DWIGHT ROMARO BRANCH,

                                                 Petitioner-Appellant

v.

CHERON NASH, Warden at Federal Correctional Institution Bastrop,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-684


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Dwight Romaro Branch, federal prisoner # 23892-077, filed a 28 U.S.C.
§ 2241 petition in which he challenged (1) his 20-year sentence for robbery and
firearm offenses and (2) the Bureau of Prisons’ (BOP) denial of his request for
a nunc pro tunc designation of state prison as the place for the service of his
federal sentence. The district court dismissed the petition in part and denied
it in part.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50822    Document: 00513725077     Page: 2   Date Filed: 10/19/2016


                                 No. 15-50822

      On appeal, Branch contends that he is entitled to resentencing because
the presentence report’s failure to advise the federal sentencing court of his
pending state charges resulted in the court’s failure to designate whether his
federal sentence would be served concurrently with any potential state
sentence. Citing U.S.S.G. § 5G1.3(b), Branch also argues that the district court
did not properly sentence him under the Guidelines because his state and
federal sentences arose from the same course of conduct. These arguments
concern errors that occurred at sentencing and are properly raised in a 28
U.S.C. § 2255 motion. See Padilla v. United States, 416 F.3d 424, 426 (5th Cir.
2005).   Branch has not shown that the remedy provided under § 2255 is
inadequate or ineffective, and he therefore may not bring his sentencing claims
under § 2241. See Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000).
      With respect to the nunc pro tunc designation, which would have
effectively made his federal sentence run concurrently with his expired state
sentence for the same conduct, Branch contends that the BOP abused its
discretion in denying his request because the BOP considered only the federal
sentencing judge’s opinion that the sentences should be served consecutively.
Branch also contends that, in evaluating his request, the BOP should have
considered the fact that his federal and state sentences arose from the same
course of conduct.
      The federal sentencing court provided a through explanation for its
recommendation that Branch’s request be denied. See 18 U.S.C. § 3621(b)(4).
The record establishes that the BOP conducted a proper inquiry of the
§ 3621(b) factors before determining that a nunc pro tunc designation was not
warranted. The district court did not err in upholding the BOP’s decision. See
§ 3621(b); Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003).
      AFFIRMED.



                                       2